Exhibit 10.2
 
WORTHINGTON INDUSTRIES, INC.
AMENDED AND RESTATED
2006 EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS



 
1.00 PURPOSE
 
The Plan is intended to foster and promote the long-term financial success of
the Company and Related Entities and to increase shareholder value by [1]
providing Participants an opportunity to acquire and maintain an ownership
interest in the Company and [2] encouraging Participants to remain as directors
of the Company and put forth the maximum efforts for the success of the Company
and Related Entities.  This Plan is amended and restated effective as of
December, 2008.
 
2.00 DEFINITIONS
 
When used in the Plan, the following words, terms and phrases have the meanings
given to them in this section unless another meaning is expressly provided
elsewhere in the Plan or clearly required by the context.  When applying these
definitions and any other word, term or phrase used in the Plan, the form of any
definition or of any word, term or phrase will include any and all of its other
forms.
 
Act.  The Securities Exchange Act of 1934, as amended, or any successor statute
of similar effect, even if the Company is not subject to the Act.
 
Annual Meeting.  The annual meeting of the Company’s shareholders.
 
Award.  Any Option, Restricted Stock, Restricted Stock Unit, Stock Appreciation
Right or Whole Share granted under the Plan.
 
Award Agreement.  The written or electronic agreement between the Company and
each Participant that describes the terms and conditions of each Award.  If
there is a conflict between the terms of the Plan and the terms of any Award
Agreement, the terms of the Plan will govern.
 
Board.  The Company’s board of directors.
 
Business Combination.  A “Business Combination” means the following: [1] the
date that any Person, or more than one Person acting as a group, acquires
ownership of stock of the Company that, together with the stock of the Company
held by such Person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company; [2] the date
that any Person, or more than one Person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group), ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; [3] the date that a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or [4] the date that any Person or more than one Person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or group) assets from the
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisition.   The definition of Business
Combination shall be interpreted in a manner consistent with the definition of
“change in control event” under Code §409A and Treasury Regulation
§1.409A-3(i)(5).
 
Cause.  Unless otherwise specified in the associated Award Agreement, removal
from office for cause in accordance with Article SIXTH of the Company’s Amended
Articles of Incorporation and the Ohio General Corporation Law.
 
Change in Control.  Unless otherwise specified in the associated Award
Agreement, a “Change in Control” will occur when any Person (other than [1] the
Company or any Related Entity, [2] any employee benefit plan of the Company or
any Related Entity or any trustee of or fiduciary with respect to any such plan
when acting in such capacity, or [3] any Person who, on the Effective Date, was
an Affiliate of the Company and owning in excess of ten percent of the
outstanding Shares and the respective successors, executors, legal
representatives, heirs and legal assigns of such Person), alone or together with
its Affiliates and Associates, has acquired or obtained the right to acquire the
beneficial ownership of 25 percent or more of Shares then outstanding.  For
purposes of this definition, “Affiliate” and “Associate” will have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Act.
 
 
Appendix II - 1

--------------------------------------------------------------------------------

 
 
Code.  The Internal Revenue Code of 1986, as amended or superseded after the
Effective Date, and any applicable rulings or regulations issued under the Code.
 
Company.  Worthington Industries, Inc., an Ohio corporation, and any and all
successors to it.
 
Director.  A Person who, on an applicable Grant Date, [1] is an elected member
of the Board (or has been appointed to the Board to fill an unexpired term and
will continue to serve at the expiration of that term only if elected by
shareholders) and [2] is not a Person who performs services for the Company or
any Related Entity as a common-law employee.  A Person’s status as a Director
will be determined as of the Grant Date of each Award made to that Person.
 
Disability.  Unless otherwise specified in the associated Award Agreement:
 
[1]  With respect to the payment, exercise or settlement of any Award that is
(or becomes) subject to Code §409A, [a] the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or [b] the
Participant is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board; and
 
[2]  With respect to a Participant’s right to exercise or receive settlement of
any Award or with respect to the payment, exercise or settlement of any Award
not described in subsection [1] of this definition, the inability, by reason of
a medically determinable physical or mental impairment, to engage in substantial
gainful activity, for a period of 180 days after its commencement and such
condition, in the opinion of a physician selected by the Company and reasonably
acceptable to the Participant or the Participant’s legal representative, is
total and permanent.
 
Effective Date.  September 27, 2006.
 
Exercise Price.  The amount, if any, a Participant must pay to exercise an
Option or the amount upon which the value of a Stock Appreciation Right is
based.
 
Expiration Date.  The last date that an Option or Stock Appreciation Right may
be exercised.
 
Fair Market Value.  The value of one Share on any relevant date, determined
under the following rules:
 
[1]  If the Shares are traded on an exchange or recognized market or quotation
system on which “closing prices” are reported, the reported “closing price” on
the relevant date, if it is a trading day, otherwise on the next trading day;
 
[2]  If the Shares are traded over-the-counter with no reported closing price,
the mean between the highest bid and the lowest asked prices on the relevant
date, if it is a trading day, otherwise on the next trading day; or
 
[3]  If neither subsections [1] or [2] of this definition apply, the fair market
value as determined by the Board in good faith and consistent with any
applicable provisions under the Code, except with respect to Options and SARs,
in which event the fair market value as determined by the reasonable application
of a reasonable valuation method taking into account all information material to
the value of the Company satisfying the requirements of Code §409A.
 
Grant Date.  The date an Award is granted.
 
Option.  An Award granted under Section 6.00.
 
Participant.  Any Director to whom an Award has been granted and which is still
outstanding.
 
Person.  Any individual, corporation, partnership, limited liability company,
association, joint-stock company, trust, unincorporated organization, government
or political subdivision thereof or other entity.
 
Plan.  The Worthington Industries, Inc. Amended and Restated 2006 Equity
Incentive Plan for Non-Employee Directors.
 
Prior Plan.  The Worthington Industries, Inc.  Amended and Restated 2000 Stock
Option Plan for Non-Employee Directors, as amended from time to time.  On or
after September 27, 2006  no further awards will be issued under the Prior Plan,
although awards may be granted under the Prior Plan before September 27, 2006
and the Prior Plan will remain in effect after September 27, 2006 for purposes
of determining any grantee’s right to awards issued under the Prior Plan before
that date.
 
 
Appendix II - 2

--------------------------------------------------------------------------------

 
 
Related Entity.  Any entity that is or becomes related to the Company through
common ownership as determined under Code §414(b) or (c), but modified as
permitted under Treasury Regulations issued under any Code section relevant to
the purpose for which the definition is applied.
 
Restricted Stock.  An Award granted under Section 8.00.
 
Restricted Stock Unit.  An Award granted under Section 9.00.
 
Restriction Period.  The period over which the Board will determine if a
Participant has met conditions placed on Restricted Stock or Restricted Stock
Units.
 
Retirement.  Unless otherwise specified in the associated Award Agreement, the
retirement of a Director from service on the Board after having [1] attained the
age of 65 or [2] served at least nine years as a member of the Board, unless the
Board specifies a shorter period of required service which will in no event be
fewer than six years.
 
Separation from Service.  A “separation from service” as defined under Code
§409A.
 
Shares.  Common shares, without par value, of the Company or any security of the
Company issued in substitution, exchange or in place of these common shares.
 
Stock Appreciation Right (“SAR”).  An Award granted under Section 10.00.
 
Termination.  A termination of the Director’s service on the Board for any
reason.
 
Treasury Regulations.  Any regulations promulgated by the Department of Treasury
and/or Internal Revenue Service under the Code.
 
Whole Share.  An Award granted under Section 7.00.
 
3.00 PARTICIPATION
 
3.01 Awards.
 
[1]  Consistent with the terms of the Plan and subject to Section 3.01[2], the
Board will [a] decide which Directors will be granted Awards and [b] establish
the types of Awards to be granted and the terms and conditions relating to those
Awards.
 
[2]  The Board may establish different terms and conditions [a] for each type of
Award, [b] for each Participant receiving the same type of Award and [c] for the
same Participant for each Award received, whether or not those Awards are
granted at different times.
 
[3]  Subject to the limitations set forth in Section 4.04, in the sole
discretion of the Board, and consistent with the terms and conditions of the
Plan and applicable law, Awards also may be made in assumption of, or in
substitution for, outstanding awards previously granted by the Company or any
Related Entity or a company acquired by the Company or with which the Company
combines.
 
3.02 Conditions of Participation.  By accepting an Award, each Participant
agrees:
 
[1]  To be bound by the terms of the Award Agreement and the Plan and to comply
with other terms and conditions imposed on the Award; and
 
[2]  That the Board may amend the Plan and any Award Agreement without any
additional consideration to the extent necessary to avoid penalties arising
under Code §409A, even if those amendments reduce, restrict or eliminate rights
granted under the Plan or an outstanding Award Agreement.
 
 
Appendix II - 3

--------------------------------------------------------------------------------

 
 
4.00 ADMINISTRATION
 
4.01 Duties.  The Board is responsible for administering the Plan and has all
powers appropriate and necessary to that purpose.  Consistent with the Plan’s
objectives, the Board may adopt, amend and rescind rules and regulations
relating to the Plan and has complete discretion to make all other decisions
necessary or advisable for the administration and interpretation of the
Plan.  Any action by the Board will be final, binding and conclusive for all
purposes and upon all Persons.
 
4.02 Delegation of Duties.  In its sole discretion, the Board may delegate any
ministerial duties associated with the Plan to any Person that it deems
appropriate.  However, the Board may not delegate any discretionary duties
assigned to it or those duties that the Board is required to discharge to comply
with applicable laws and regulations.
 
4.03 Award Agreement.  As soon as administratively feasible after the Grant
Date, the Board will prepare and deliver an Award Agreement to each affected
Participant.  The Award Agreement will describe:
 
[1]  The terms of the Award, including, to the extent applicable, [a] the type
of Award, [b] when and how the Award may be exercised, [c] any Exercise Price
associated with the Award and [d] how the Award will or may be settled; and
 
[2]  To the extent different from the terms of the Plan, any other terms and
conditions affecting the Award.
 
4.04 Restriction on Repricing.  No Award (including Options and SARs) may be
“repriced.” For purposes of this restriction, “repricing” means any of the
following or any other action that has the same effect: [1] lowering the
Exercise Price of an Option or SAR after it is granted; [2] any other action
that is treated as a repricing under generally accepted accounting principles;
[3] canceling an Option or SAR at a time when its Exercise Price exceeds the
Fair Market Value of the underlying Shares, in exchange for another Option, SAR,
Restricted Stock or other Award, unless the cancellation and exchange occurs in
connection with a merger, acquisition, spin-off or other similar corporate
transaction; or [4] any other action that has the effect of “repricing” an
Award, as defined under the rules of the securities exchange or other recognized
market or quotation system on which the Shares are then listed or traded.
 
5.00 LIMITS ON SHARES SUBJECT TO AWARDS
 
5.01 Number of Authorized Shares.  Subject to Section 5.03, the aggregate number
of Shares reserved and available for Awards or which may be used to provide a
basis of measurement for or to determine the value of an Award shall be:
 
 
[1]  200,000 Shares, which Shares shall be available for any Award; and

 
 
[2]  The sum of the following, which shall be available only for Options:

 
[a]  200,000 Shares; plus
 
[b]  The number of Shares that, on the Effective Date, are authorized and
available to be granted under the Prior Plan, but which are not then subject to
outstanding awards under the Prior Plan; plus
 
[c]  The number of Shares that, on the Effective Date, are subject to awards
issued under the Prior Plan, but which are subsequently forfeited under the
terms of the Prior Plan without receipt of any consideration.
 
Shares described in Section 5.01[1] may be subject to any Awards issued under
the terms and conditions described in the Plan and Award Agreements issued under
the Plan.  Shares described in Section 5.01[2] may only be subject to Options
issued under the terms and conditions described in the Plan and Award Agreements
issued under the Plan.  Shares subject to Options shall be allocated to the
Shares reserved and available for Options under Section 5.01[2] to the extent
they are still available prior to being allocated to Shares available under
Section 5.01[1].
 
The Shares to be delivered under the Plan may consist, in whole or in part, of
treasury Shares or authorized but unissued Shares not reserved for any other
purpose.
 
5.02 Adjustment in Number of Authorized Shares.  As appropriate, the limits
imposed under Sections 5.01 will be:
 
[1]  Conditionally reduced by the number of Shares underlying each Award; and
 
 
Appendix II - 4

--------------------------------------------------------------------------------

 
 
[2]  Absolutely reduced by [a] the number of Shares issued upon the exercise or
settlement of an Award other than a SAR, [b] the number of Shares subject to
each SAR however settled and [c] a number of Shares equal to [i] the cash amount
paid by the Company upon the exercise or settlement of an Award (other than an
Option or SAR) that, under the applicable Award Agreement, was originally to be
settled in Shares, divided by [ii] the Fair Market Value of a Share on the date
of that exercise or settlement transaction; and
 
[3]  Increased by the number of Shares subject to (or associated with) any Award
(or part of an Award) that, for any reason, is forfeited, cancelled, terminated,
relinquished, exchanged or otherwise settled without issuing Shares or without
the payment of cash or any other consideration.
 
The number of Shares (if any) withheld to pay any Exercise Price or to satisfy
any tax withholding obligation associated with the exercise or settlement of an
Award (or part of an Award) will not be recredited to the number of authorized
Shares.
 
5.03 Adjustment in Capitalization.  If, after the Effective Date, there is a
Share dividend or Share split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of Shares or other similar
corporate change affecting Shares, the Board will appropriately adjust [1] the
number of Shares that may be issued subject to Awards that may or will be
granted to Participants during any period, [2] the aggregate number of Shares
available for Awards or subject to outstanding Awards (as well as any
Share-based limits imposed under the Plan), [3] the respective Exercise Price,
number of Shares and other limitations applicable to outstanding or subsequently
granted Awards and [4] any other factors, limits or terms affecting any
outstanding or subsequently granted Awards; provided, however, that any
adjustment pursuant to this Section 5.03 shall be made in accordance with the
rules of Code §409A, to the extent applicable.
 
6.00 OPTIONS
 
6.01 Nature of Award.  An Option gives a Participant the right to purchase a
specified number of Shares if the terms and conditions described in the Plan and
the associated Award Agreement (including paying the Exercise Price) are met
before the Expiration Date.  However, an Option will be forfeited to the extent
that the applicable terms and conditions have not been met before the Expiration
Date or to the extent that the Option is not exercised before the Expiration
Date.  All Options granted under this Section 6.00 will be nonqualified stock
options and are not intended to meet the requirements of Code §422.
 
6.02 Granting Options.  At any time during the term of the Plan, the Board may
grant Options to Directors.  The Award Agreement associated with each Option
grant will describe the Exercise Price, the Expiration Date (which may never be
later than the tenth anniversary of the Grant Date), the first date that the
Option may be exercised, procedures for exercising the Option and any other
terms and conditions affecting the Option.
 
6.03 Exercise Price.  Except to the extent necessary to implement
Section 3.01[3], each Option will bear an Exercise Price at least equal to the
Fair Market Value of a Share on the Grant Date.
 
6.04 Exercising Options.  An Option may be exercised only if all applicable
terms and conditions have been met before the Expiration Date and only by
sending to the Board (or its designee) a completed exercise notice (in the form
prescribed by the Board) along with payment of the Exercise Price in accordance
with the method or methods described in the associated Award Agreement.  In
addition to any other method or methods which may be described in the associated
Award Agreement, payment of the Exercise Price may be made in cash, or its
equivalent, or, unless otherwise specified by the Board and reflected in the
associated Award Agreement(s), by tendering, either actual delivery of Shares or
by attestation, Shares acceptable to the Board, by the withholding of Shares
which would otherwise be issued in connection with the exercise of the Option,
or by a combination of the foregoing; provided that the combined value of all
cash and cash equivalents and the Fair Market Value of any Shares so tendered to
the Company as of the date of such tender or so withheld by the Company as of
the date of such withholding is at least equal to the Exercise Price borne by
the Option being exercised.
 
6.05 Rights Associated With Options.  Unless otherwise specified in the
associated Award Agreement, a Participant will have no voting or dividend rights
with respect to the Shares underlying an unexercised Option.
 
7.00 WHOLE SHARES
 
At any time during the term of the Plan, the Board may grant Whole Shares to
Directors.  Whole Shares may be granted on any basis and subject to any terms
and conditions that the Board believes to be appropriate.
 
 
Appendix II - 5

--------------------------------------------------------------------------------

 
 
8.00 RESTRICTED STOCK
 
8.01 Nature of Award.  Restricted Stock are Shares issued on the Award’s Grant
Date which are subject to specified restrictions on transferability and
forfeitability.  Any restrictions on transferability and forfeitability will
lapse at the end of the associated Restriction Period only if the terms and
conditions specified in the Plan and the associated Award Agreement are met
during the Restriction Period.  However, Restricted Stock will be forfeited to
the extent that applicable terms and conditions have not been met before the end
of the Restriction Period.
 
8.02 Granting Restricted Stock.  At any time during the term of the Plan, the
Board may grant Restricted Stock to Directors.  The Award Agreement associated
with each Restricted Stock grant will describe the terms and conditions that
must be met during the Restriction Period if the Award is to be earned and
settled and any other terms and conditions affecting the Restricted Stock.
 
8.03 Earning Restricted Stock.  Restricted Stock will be held by the Company as
escrow agent and will be:
 
[1]  Forfeited, if the applicable terms and conditions have not been met; or
 
[2]  Released from escrow and distributed to the Participant as soon as
administratively feasible after the last day of the Restriction Period, but in
no event later than the 15th day of the third month following the later of the
end of the calendar year or the Company’s taxable year in which the Restricted
Stock is no longer subject to a substantial risk of forfeiture, if the
applicable terms and conditions have been met.
 
Any fractional Share of Restricted Stock will be settled in cash.
 
8.04 Rights Associated With Restricted Stock.  During the Restriction Period and
unless otherwise specified in the associated Award Agreement:
 
[1]  Each Participant to whom Restricted Stock has been issued may exercise full
voting rights associated with that Restricted Stock; and
 
[2]  Any dividends and other distributions paid with respect to such Restricted
Stock will be held by the Company as escrow agent during the Restriction
Period.  At the end of the Restriction Period, such dividends or other
distributions will be distributed to the affected Participant or forfeited as
provided in Section 8.03 with respect to the Restricted Stock as to which they
were paid.  No interest or other accretion will be credited with respect to any
dividends or other distributions held in this escrow account.  If any dividends
or other distributions are paid in Shares, those Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which such dividends or other distributions
were paid.
 
9.00 RESTRICTED STOCK UNITS
 
9.01 Nature of Award.  Restricted Stock Units give a Participant the unfunded,
unsecured right to receive a specified number of Shares (or cash equal to the
Fair Market Value of those Shares) in the future if the terms and conditions
described in the Plan and the associated Award Agreement are met during the
Restriction Period.  However, Restricted Stock Units will be forfeited to the
extent that applicable terms and conditions have not been met before the end of
the Restriction Period.
 
9.02 Granting Restricted Stock Units.  At any time during the term of the Plan,
the Board may grant Restricted Stock Units to Directors.  The Award Agreement
associated with each Restricted Stock Unit grant will describe the terms and
conditions that must be met during the Restriction Period if the Award is to be
earned and settled, the form in which the Award will be settled if it is earned
and any other terms and conditions affecting the Restricted Stock Units.
 
9.03 Earning Restricted Stock Units.  Restricted Stock Units will be:
 
[1]  Forfeited, if the applicable terms and conditions have not been met; or
 
[2]  Settled in the manner described in Section 9.04, if the applicable terms
and conditions have been met.
 
9.04 Settling Restricted Stock Units.  As soon as administratively feasible
after the applicable terms and conditions have been met, but in no event later
than the 15th day of the third month following the later of the end of the
calendar year or the Company’s taxable year in which the Restricted Stock Units
are no longer subject to a substantial risk of forfeiture,  Restricted Stock
Units will be settled [1] in full Shares equal to the number of Restricted Stock
Units to be settled plus cash equal to the Fair Market Value of any fractional
Share subject to a Restricted Stock Unit being settled, [2] for cash equal to
the number of Restricted Stock Units to be settled, multiplied by the Fair
Market Value of a Share on the settlement date, or [3] in a combination of
Shares and cash computed under subsections 9.04[1] and [2].  The method of
settling Restricted Stock Units will be described in the associated Award
Agreement.
 
 
Appendix II - 6

--------------------------------------------------------------------------------

 
 
9.05 Rights Associated With Restricted Stock Units.  Unless specified otherwise
in the associated Award Agreement, a Participant will have no voting or dividend
rights with respect to the Shares underlying Restricted Stock Units that have
not been settled.
 
10.00 STOCK APPRECIATION RIGHTS
 
10.01 Nature of Award.  A SAR gives a Participant the right to receive the
difference between the Exercise Price of the SAR and the Fair Market Value of a
Share on the date the SAR is exercised, but only if the terms and conditions
described in the Plan and the associated Award Agreement are met before the
Expiration Date.  However, a SAR will be forfeited to the extent that applicable
terms and conditions have not been met before the Expiration Date or to the
extent that the SAR is not exercised before the Expiration Date.
 
10.02 Granting SARs.  At any time during the term of the Plan, the Board may
grant SARs to Directors.  The Award Agreement associated with each SAR grant
will describe the Exercise Price, the Expiration Date (which may never be later
than the tenth anniversary of the Grant Date), the first date that the SAR may
be exercised, procedures for exercising the SAR, the form in which the SAR will
be settled if the SAR is earned and any other terms and conditions affecting the
SAR.
 
10.03 Exercise Price.  Except to the extent necessary to implement
Section 3.01[3], each SAR will bear an Exercise Price at least equal to the Fair
Market Value of a Share on the Grant Date.
 
10.04 Exercising and Settling SARs.  SARs may be exercised only if all
applicable terms and conditions have been met before the Expiration Date and
only by sending to the Board (or its designee) a completed exercise notice (in
the form prescribed by the Board).  As soon as administratively feasible after
the SARs are exercised, SARs will be settled in [1] full Shares equal to [a][i]
the difference between the Fair Market Value of a Share on the date the SARs are
exercised and the Exercise Price, multiplied by [ii] the number of SARs being
exercised, and divided by [iii] the Fair Market Value of a Share on the date the
SARs are exercised, plus [b] cash equal to the Fair Market Value of any
fractional Share subject to the SARs being exercised, [2] cash equal to [a] the
difference between the Fair Market Value of a Share on the date the SARs are
exercised and the Exercise Price, multiplied by [b] the number of SARs being
exercised or [3] a combination of full Shares and cash computed under
subsections 10.04[1] and [2].  The method of settling SARs will be specified in
the associated Award Agreement.
 
10.05 Rights Associated With SARs.  Unless specified otherwise in the associated
Award Agreement, a Participant will have no voting or dividend rights with
respect to the Shares underlying an unexercised SAR.
 
11.00 TERMINATION/BUY OUT
 
11.01 Effect of Termination on Awards.  Unless specified otherwise in the
associated Award Agreement or the Plan, the following treatment will apply to
Awards upon a Termination:
 
[1]  Death, Disability or Retirement.  If a Participant Terminates due to death,
Disability or Retirement:
 
[a]  All Options and SARs then held by the Participant (whether or not then
exercisable) will become fully vested and exercisable on the Termination date
and may be exercised at any time before the earlier of [i] the Expiration Date
specified in the Award Agreement or [ii] the third anniversary of the
Termination date.
 
[b]  All Restricted Stock and Restricted Stock Units granted to the Participant
will become fully vested on the Termination date.
 
[c]  All Whole Shares granted to the Participant will be subject to the terms
and conditions, if any, described in the associated Award Agreement.
 
[2]  Termination for Cause.  If a Participant Terminates for Cause, all Awards
that are outstanding (whether or not then exercisable) will be forfeited on the
Termination date.
 
[3]  Termination for any Other Reason.  If a Participant Terminates for any
reason not described in Section 11.01[1] or [2], [a] all Options and SARs that
are outstanding on the Termination date and which are then vested and
exercisable may be exercised at any time before the earlier of [i] the
Expiration Date specified in the Award Agreement or [ii] the first anniversary
of the Termination date and [b] all Options and SARs that are not then vested
and exercisable and all other Awards that are outstanding will be forfeited on
the Termination date.  Notwithstanding the foregoing, the Board will have the
right, in its sole discretion, to accelerate the vesting or exercisability of
any Award upon a Participant’s Termination.
 
 
Appendix II - 7

--------------------------------------------------------------------------------

 
 
11.02 Code §409A. Regardless of any other provision in the Plan or the
associated Award Agreement, if a Participant becomes entitled to the payment,
exercise or settlement of any Award that is subject to Code §409A upon the
Participant’s Termination, the payment, exercise or settlement of such Award
will not be made or permitted before the Participant Separates from Service.
 
11.03 Other Limits on Exercisability or Settlement.  Unless otherwise specified
in the associated Award Agreement or other written agreement between the
Participant and the Company or any Related Entity and regardless of any other
Plan provision, all Awards granted to a Participant that have not been exercised
or settled will be forfeited if the Participant:
 
[1]  Without the Board’s written consent, which may be withheld for any reason
or for no reason, serves (or agrees to serve) as an officer, director,
consultant or employee of any proprietorship, partnership, corporation, limited
liability company or other entity or becomes the owner of a business or a member
of a partnership that competes with the Company or a Related Entity or renders
any service to entities that compete with the Company or a Related Entity; or
 
[2]  Deliberately engages in any action that the Board concludes could harm the
Company or any Related Entity.
 
11.04 Buy Out of Awards.  The Board, in its sole discretion, may offer to buy
for cash or by substitution of another Award (but only to the extent that the
offer and the terms of the offer do not, and on their face are not likely to,
generate penalties under Code §409A, violate any other applicable law or violate
the provisions of Section 4.04) any or all outstanding Awards held by any
Participant, other than an Award subject to Code §409A, whether or not
exercisable, by providing to that Participant written notice (“Buy Out Offer”)
of its intention to exercise the rights reserved in this section and other
information, if any, required to be included under applicable securities
laws.  If a Buy Out Offer is made, the Company will transfer to each Participant
accepting the offer the value of the Award to be purchased or exchanged.  The
Company will complete any buy out made under this section as soon as
administratively feasible, but no later than 60 days, after the date of the
Participant’s acceptance of the Buy Out Offer.  For purposes of this Section
11.04, the value of the Award subject to a Buy Out Offer shall be: (1) in the
case of an Option or SAR, the difference between (a) the aggregate Fair Market
Value, as of the date of the Buy Out Notice, of the Shares underlying each
exercisable Option or SAR (or portion of each Option or SAR) to be cancelled and
(b) the aggregate Exercise Price associated with each such exercisable Option or
SAR (or portion thereof) to be cancelled, and (2) in the case of any other
Award, the aggregate Fair Market Value, as of the date of the Buy Out Notice, of
the Shares subject to the Award.
 
12.00 EFFECT OF BUSINESS COMBINATION OR CHANGE IN CONTROL
 
Upon a Business Combination or a Change in Control, and unless otherwise
specified in the associated Award Agreement, all of a Participant’s Awards will
become fully vested and exercisable.
 
13.00 AMENDMENT AND TERMINATION OF PLAN AND AWARD AGREEMENTS
 
13.01 Termination, Suspension or Amendment of the Plan.  The Board may
terminate, suspend or amend the Plan at any time without shareholder approval
except to the extent that shareholder approval is required to satisfy
requirements imposed by [1] applicable law or [2] any securities exchange,
market or other quotation system on or through which the Company’s securities
are listed or traded.  Also, no termination, suspension or amendment may,
without the consent of the affected Participant (and except as specifically
provided in the Plan or the Award Agreement), adversely affect any Award granted
before the termination, suspension or amendment.  However, nothing in this
section will restrict the Board’s right to amend the Plan without any additional
consideration to affected Participants to the extent necessary to avoid
penalties to the Participants arising under Code §409A, even if those amendments
reduce, restrict or eliminate rights granted under the Plan or any Award
Agreement before those amendments are adopted.
 
13.02 Amendment and Termination of Award Agreements.  Without the mutual,
written consent of both the Company and the affected Participant, once issued,
an Award Agreement may not be amended except as specifically provided in the
Plan or the Award Agreement.  However, nothing in this section will restrict the
Board’s right to amend an Award Agreement without additional consideration to
the affected Participant to the extent necessary to avoid penalties to the
Participant arising under Code §409A, even if those amendments reduce, restrict
or eliminate rights granted under the Award Agreement before those amendments
are adopted.
 
 
Appendix II - 8

--------------------------------------------------------------------------------

 
 
14.00 MISCELLANEOUS
 
14.01 Assignability.  Except as described in this section or as provided in
Section 14.02, an Award may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, except by will or the laws of descent and
distribution and, during a Participant’s lifetime, may be exercised only by the
Participant or the Participant’s guardian or legal representative.  However,
with the permission of the Board, a Participant or a specified group of
Participants may transfer Awards to a revocable inter vivos trust of which the
Participant is the settlor, or may transfer Awards to any member of the
Participant’s immediate family, any trust, whether revocable or irrevocable,
established solely for the benefit of the Participant’s immediate family, any
partnership or limited liability company whose only partners or members are
members of the Participant’s immediate family or an organization described in
Code §501(c)(3) (“Permissible Transferees”).  Any Award transferred to a
Permissible Transferee will continue to be subject to all of the terms and
conditions that applied to the Award before the transfer and to any other rules
prescribed by the Board.  A Permissible Transferee may not retransfer an Award
except by will or the laws of descent and distribution and then only to another
Permissible Transferee.
 
14.02 Beneficiary Designation.  Each Participant may name a beneficiary or
beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unpaid or unexercised at the Participant’s
death.  Unless otherwise provided in the beneficiary designation, each
designation made will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Board and will be
effective only when filed in writing with the Board.  If a Participant has not
made an effective beneficiary designation, the deceased Participant’s
beneficiary will be his or her surviving spouse or, if none, the deceased
Participant’s estate.  The identity of a Participant’s designated beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.
 
14.03 No Guarantee of Continuing Services.  Except as otherwise specified in the
Plan, nothing in the Plan may be construed as:
 
[1]  Conferring on any Participant any right to continue as a Director;
 
[2]  Guaranteeing that any Director will be selected to be a Participant; or
 
[3]  Guaranteeing that any Participant will receive any future Awards.
 
14.04 Tax Withholding.  The Company will withhold or collect any amount required
to be remitted by the Company in advance payment of any taxes associated with
the vesting, exercise or settlement of any Award.  This amount may be [1]
withheld from other amounts due to the Participant, [2] withheld from the value
of any Award being settled or any Shares being transferred in connection with
the exercise or settlement of an Award or from any compensation or other amount
owing to the Participant or [3] collected directly from the Participant.
 
14.05 Indemnification.  Each individual who is or was a member of the Board (or
to whom any duties have been delegated under Section 4.02) is entitled, in good
faith, to rely on or to act upon any report or other information furnished by
any executive officer, other officer or other employee of the Company or any
Related Entity, the Company’s independent auditors, consultants or any other
agents assisting in the administration of the Plan.  Board members (and any
Person to whom any duties have been delegated under Section 4.02) and any
officer of the Company or any Related Entity acting at the direction or in
behalf of the Board or a delegee will not be personally liable for any action or
determination taken or made in good faith with respect to the Plan and will, to
the extent permitted by law, be fully indemnified and protected by the Company
with respect to any act or determination just described.
 
14.06 No Limitation on Compensation.  Nothing in the Plan is to be construed to
limit the right of the Company or any Related Entity to establish other plans or
to pay compensation to its directors, in cash or property, in a manner not
expressly authorized under the Plan.
 
14.07 Requirements of Law.  The grant of Awards and the issuance of Shares will
be subject to all applicable laws, rules and regulations (including applicable
federal and state securities laws) and to all required approvals of any
governmental agencies or national securities exchange, market or other quotation
system.  Certificates for Shares delivered under the Plan may be subject to any
stock transfer orders and other restrictions that the Board believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or other recognized market or
quotation system upon which the Shares are then listed or traded, or any other
applicable federal or state securities law.  The Board may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this section.
 
 
Appendix II - 9

--------------------------------------------------------------------------------

 
 
14.08 Governing Law.  The Plan, and all agreements and notices hereunder, will
be construed in accordance with and governed by the laws (other than laws
governing conflicts of laws) of the State of Ohio.
 
14.09 No Impact on Benefits.  Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.
 
14.10 Term of the Plan.  The Plan will be effective on the Effective
Date.  Subject to Section 13.00, the Plan will terminate on the date following
the tenth Annual Meeting at which Directors are elected succeeding the Effective
Date; provided, however, that any Award outstanding on the day the Plan is
terminated will continue to have force and effect in accordance with the
provisions of the Plan and the Award Agreement.
 
14.11 Rights as Shareholders.  Unless otherwise specified in the associated
Award Agreement or as otherwise specifically provided in the Plan, Shares
acquired through an Award [1] will bear all dividend and voting rights
associated with all Shares and [2] will be transferable, subject to applicable
federal securities laws, the requirements of any national securities exchange or
other recognized market or quotation system on which Shares are then listed or
traded or any blue sky or state securities laws.
 
14.12 Successors.  The Plan will be binding on all successors and assigns of the
Company and a Participant, including without limitation, the estate of the
Participant and the executor, administrator or trustee of the estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.
 
14.13  Code §409A.  It is intended the Plan be exempt from Code §409A and the
Treasury Regulations promulgated thereunder, and the Plan shall be interpreted,
administered and operated accordingly.  Nothing herein shall be construed as an
entitlement to or guarantee of any particular tax treatment to a
Participant.  None of the Company, the Board, or any other Person shall have any
liability with respect to a Participant in the event the Plan fails to comply
with the requirements of Code §409A.
 
 
 
Appendix II - 10
 